Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/7/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 14monitoring information associated with the item; 15detecting a change in the information associated with the item; 16generating a notification indicating the change in the information associated 17with the item.

The limitation of monitoring information associated with the item; 15detecting a change in the information associated with the item; 16generating a notification indicating the change in the information associated 17with the item; other than reciting “a processor and a memory” in a “method, a computer-readable storage media and a device” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites receiving user input associated with an item and communicating the notification to a mobile device for output. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is consider mere instructions to apply an exception, specifically data gathering and outputting information which does not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim recites receiving user input associated with an item and communicating the notification to a mobile device for output. The additional elements when considered both individually and as an order of combination do not amount to significantly more than an mere instruction to apply an exception because the additional element are just data gathering and outputting information which the courts have found see MPEP 2106.05(g)(3)… as being elements recognized as insignificant extra solution activity. The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the 20change in the information associated with the item comprises a change in a price of 21the item on a marketplace system

The limitation of wherein the 20change in the information associated with the item comprises a change in a price of 21the item on a marketplace system; other than reciting “a processor and a memory” in a “method, a computer-readable storage media and a device” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the 24notification indicates a new price of the item
The limitation of wherein the 24notification indicates a new price of the item; other than reciting “a processor and a memory” in a “method, a computer-readable storage media and a device” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the change in the information associated with the item comprises an increase or a 2decrease in the price of the item on the marketplace system

The limitation of wherein the change in the information associated with the item comprises an increase or a 2decrease in the price of the item on the marketplace system; other than reciting “a processor” in a “method and a computer-readable storage media” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claims 5 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the 5communicating the notification to the mobile device for output causes the notification to be displayed in a user interface at the mobile device

The limitation of wherein the 5communicating the notification to the mobile device for output causes the notification to be displayed in a user interface at the mobile device; other than reciting “a processor” in a “method and a computer-readable storage media” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claims 6 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the 8 user input comprises a request to be notified of relevant updates associated with the 9item

The limitation of wherein the 8 user input comprises a request to be notified of relevant updates associated with the 9item; other than reciting “a processor” in a “method and a computer-readable storage media” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the 12mobile device comprises a smart phone

The limitation of wherein the 12mobile device comprises a smart phone; other than reciting “a processor and a memory” in a “method, a computer-readable storage media and a device” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the 14 mobile device comprises a smartwatch.

The limitation of wherein the 14 mobile device comprises a smartwatch; other than reciting “a processor” in a “method and a computer-readable storage media” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically an observation. For instance, a person can keep track of a particular item overtime by observing any changes in the price in a listing, and if said price change is observed being able to make a notation regarding the price change. If a claim limitation, under its broadest reasonable interpretation, covers a process which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 9 – 15 and 17 – 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Burrell (US 2014/0330644 A1).

As to claim 1 Burrel, teaches receiving user input associated with an item (figure 4 section 502 and section 504 [section 502 teaches receiving a receipt from a user from a transaction. Section 504 teaches based on the received receipt from said user a product (it is noted that the product is being interpreted as the item) is determined]); 
14monitoring information associated with the item (figure 4 section 510 [teaches monitoring merchant for promotion (it is noted that the promotion is being interpreted as the information) related to the product (it is noted that the product is being interpreted as the item)]); 
15detecting a change in the information associated with the item (figure 4 section 512 and paragraph [0080] [teaches recognizing that a promotion is available (it is noted that the promotion available is being interpreted as the change of information) and associated with a product]); 
16generating a notification indicating the change in the information associated 17with the item; and communicating the notification to a mobile device for output (figure 4 section 520 and paragraph [0083] [teaches based on a set of rules for eligibility a notification is sent to the user regarding this promotion. In addition it is noted that the notification are sent to the user system which can be a mobile system such as a smart phone]).

As to claim 9 Burrel, teaches receiving user input associated with an item (figure 4 section 502 and section 504 [section 502 teaches receiving a receipt from a user from a transaction. Section 504 teaches based on the received receipt from said user a product (it is noted that the product is being interpreted as the item) is determined]); 
14monitoring information associated with the item (figure 4 section 510 [teaches monitoring merchant for promotion (it is noted that the promotion is being interpreted as the information) related to the product (it is noted that the product is being interpreted as the item)]); 
15detecting a change in the information associated with the item (figure 4 section 512 and paragraph [0080] [teaches recognizing that a promotion is available (it is noted that the promotion available is being interpreted as the change of information) and associated with a product]); 
16generating a notification indicating the change in the information associated 17with the item; and communicating the notification to a mobile device for output (figure 4 section 520 and paragraph [0083] [teaches based on a set of rules for eligibility a notification is sent to the user regarding this promotion. In addition it is noted that the notification are sent to the user system which can be a mobile system such as a smart phone]).

As to claim 17 Burrel, teaches receiving user input associated with an item (figure 4 section 502 and section 504 [section 502 teaches receiving a receipt from a user from a transaction. Section 504 teaches based on the received receipt from said user a product (it is noted that the product is being interpreted as the item) is determined]); 
14monitoring information associated with the item (figure 4 section 510 [teaches monitoring merchant for promotion (it is noted that the promotion is being interpreted as the information) related to the product (it is noted that the product is being interpreted as the item)]); 
15detecting a change in the information associated with the item (figure 4 section 512 and paragraph [0080] [teaches recognizing that a promotion is available (it is noted that the promotion available is being interpreted as the change of information) and associated with a product]); 
16generating a notification indicating the change in the information associated 17with the item; and communicating the notification to a mobile device for output (figure 4 section 520 and paragraph [0083] [teaches based on a set of rules for eligibility a notification is sent to the user regarding this promotion. In addition it is noted that the notification are sent to the user system which can be a mobile system such as a smart phone]).

As to claims 2, 10 and 18, these claims are rejected for the same reasons as the independent claims above. In addition Burrel, teaches wherein the 20change in the information associated with the item comprises a change in a price of 21the item on a marketplace system (paragraph [0083] lines 3 – 8 and figure 2 section 210 [teaches based on said promotion the user can exchange and re purchased said  product for a percentage off of the original price (it is to be noted that this percentage off the original price is being interpreted as the change in price). In addition it is noted that the promotion is posted by a merchant which is associated to a merchant system (figure 2 section 210) (it is noted that said merchant system is being interpreted as the marketplace system)]).

As to claims 3, 11 and 19, these claims are rejected for the same reasons as the independent and dependent claims above. In addition Burrel, teaches wherein the 24notification indicates a new price of the item. (figure 4 section 520 and paragraph [0083] [teaches based on a set of rules for eligibility a notification is sent to the user regarding this promotion. Based on said promotion the user can exchange their product for a percentage off of the original price (it is to be noted that this percentage off the original price is being interpreted as the change in price)]). 

As to claims 4 and 12, these claims are rejected for the same reasons as the dependent claims above. In addition Burrel, teaches wherein the change in the information associated with the item comprises an increase or a 2decrease in the price of the item on the marketplace system (paragraph [0083] lines 3 – 8 and figure 2 section 210 [teaches based on said promotion the user can exchange and re purchased said  product for a percentage off of the original price (it is to be noted that this percentage off the original price is being interpreted as the change in price). In addition it is noted that the promotion is posted by a merchant which is associated to a merchant system (figure 2 section 210) (it is noted that said merchant system is being interpreted as the marketplace system)]).

As to claims 5 and 13, these claims are rejected for the same reasons as the independent claims above. In addition Burrel, teaches wherein the 5communicating the notification to the mobile device for output causes the notification to be displayed in a user interface at the mobile device (figure 4 section 520, figure 2 section 204 and paragraph [0083] [teaches based on a set of rules for eligibility a notification is sent to the user regarding this promotion. In addition it is noted that the notification are sent to the user system which can be a mobile system such as a smart phone (figure 2 section 204)]).

As to claims 6 and 14, these claims are rejected for the same reasons as the independent claims above. In addition Burrel, teaches wherein the 8 user input comprises a request to be notified of relevant updates associated with the 9item (paragraph [0082] [teaches user providing rules for both the monitoring and notification of promotions associated with a product which was identified based on the received receipt]). 

As to claims 7, 15 and 20, these claims are rejected for the same reasons as the independent claims above. In addition Burrel, teaches wherein the 12mobile device comprises a smart phone (paragraph [0036] [teaches the mobile device being a smartphone]). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burrel as applied to claims above, and further in view of LEE et al. (US 2017/0018272 A1).

As to claims 8 and 16, these claims are rejected for the same reasons as the independent claims above. In addition Burrel, does not explicitly teach wherein the 14 mobile device comprises a smartwatch. 
LEE et al. teaches wherein the 14 mobile device comprises a smartwatch (paragraph [0137] [discloses a definition of what a mobile device ex. wearable smart device. It is noted that the wearable smart device can be a watch]).
Burrel teaches providing post transaction for a collection of product receipt associated with an user transactions and monitoring promotion from a merchants. However, Burrel does not explicitly wherein the 14 mobile device comprises a smartwatch. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burrel by using the teaching of LEE et al. definition of mobile device. A person of ordinary skill in the art would have been motivated to make this modification because as described in Burrel discloses as described in paragraph [0036] discloses the a variety of devices which can be contrived as a mobile device and a definition which states that the device could be any device which the user may perform a transaction with an entity.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Berenson-Allan et al. (US 2017/0364989 A1) discloses searching and retrieving information relation to product.

Budynek et al. (US 2009/0070320 A1) discloses presenting an initial set of name to a user and the user select 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167